   USDC IN/ND case 3:21-cv-00244-DRL-MGG document 1 filed 04/09/21 page 1 of 7


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION


JOETTA HOWELL                            )
                                         )
                                         )      CASE NO.: __________________
             Plaintiff,                  )
   vs.                                   )
                                         )
FLEX-TECH HOSE & TUBING, LLC             )
                                         )
                                         )
             Defendant.                  )

                    PLAINTIFF’S COMPLAINT & JURY DEMAND

Plaintiff Joetta Howell, by counsel, alleges and states as follows:

      1). Ms. Howell resides in Elkhart County, Indiana.

      2). Flex-Tech Hose & Tubing, LLC is a foreign limited liability company established under

laws of the state of Ohio that regularly conducts business in Elkhart County, Indiana.

      3). Flex-Tech is engaged in the business of manufacturing thermoplastic LPG hose

and hose assemblies used in boats and recreational vehicles, outdoor gas grills, turkey fryers,

fish cookers, torches, patio heaters and camping appliances that are sold to the public.

      4).   Ms. Howell brings this action for retaliatory discharge pursuant to 15 U.S.C.

§2087(b)(4) and 49 U.S.C. §30171(b)(3)(E).

      5).   Flex-Tech’s products are component parts of consumer products within the

definition and meaning of 16 CFR §1109.4(b). Flex-Tech is a testing party within the

definition and meaning of 16 CFR §1109.4(k).

      6).   Flex-Tech employed Ms. Howell at its plant in Goshen, Indiana beginning on or

about May 15, 2017 and ending on May 17, 2020 when it discharged her.




                                                   1
   USDC IN/ND case 3:21-cv-00244-DRL-MGG document 1 filed 04/09/21 page 2 of 7
     7). During all relevant times, Ms. Howell’s job title at Flex-Tech was Quality

Manager. In that capacity, Ms. Howell’s job duties included keeping records of the testing of

the tubing products manufactured at the Goshen, Indiana facility.

      8). As Quality Manager, Ms. Howell reported to plant manager Rocco Caraballo and to

general manager Ryan Allman. Plant manager Caraballo and general manager Allman

decided what testing would be performed and how often it would be done.

      9).   Ms. Howell is making claims against Flex-Tech pursuant to 15 U.S.C.

§2087(a)(1) & (4) and 49 U.S.C. §30171(a)(5) for unlawfully retaliating against her for

providing information to her employer that its tubing products were creating an

unreasonable risk of serious injury or death to consumers and for objecting to and

refusing to participate in activities and practices of Flex-Tech that she reasonably

believed violated the Consumer Product Safety Act and Moving Ahead For Progress in

the 21st Century, “MAP-21,” 49 USC §30171 (collectively the “Acts”).

      10). During all times referred to herein, Flex-Tech retained Underwriters Laboratories

to function as its third-party testing partner for purposes of safety certification. Flex-Tech

marketed its product line with a UL certification label of the kind depicted in Figure 1 below.




                                      Figure 1



                                                  2
   USDC IN/ND case 3:21-cv-00244-DRL-MGG document 1 filed 04/09/21 page 3 of 7


To maintain UL certification, general manager Allman instructed Ms. Howell to interact with

UL’s field services engineer, James Mumaw, as the company’s liaison whenever he visited the

facility to inspect operations.

11). When Mr. Mumaw was scheduled to visit the plant to conduct an inspection, general

manager Allman and plant manager Caraballo would alert key personnel in the plant’s

production operation of Mr. Mumaw’s arrival so that measures could be taken to conceal

from him the fact that less than 1 percent of hoses were safety tested.

12). Flex-Tech’s product line included a multi-hose assembly used to connect multiple LP gas

appliances typically found in boats and recreational vehicles. Figure 2 is representative of

this type of assembly.    The metal end pieces which held each hose in place were affixed to

each hose by a process known as crimping. Crimping was performed at the Goshen plant.




                                           Figure 2




                                                   3
   USDC IN/ND case 3:21-cv-00244-DRL-MGG document 1 filed 04/09/21 page 4 of 7
13). Flex-Tech understood that when a metal end piece is not properly crimped, highly

combustible LP gas may leak from the assembly exposing consumers to serious injury or

death by fire or asphyxiation. Accordingly testing the integrity of the crimping was crucial to

ensuring that the product was safe for its intended use. This was to be done by a procedure

known as a tensile test.

14). Flex-Tech also understood that a hose may leak LP gas from a fissure or crack that can

accidentally occur during the production of the hose.        Testing the integrity of the hose

structure for leaks was to be done by a procedure known as a hydrostatic test.

15).   Beginning in the summer of 2018, Ms. Howell observed that the Goshen plant was

hydrostatic testing less than one percent (1%) of the hose assemblies. The plant was generally

producing as many as 6,000 assemblies per week and an assembly can have as many as ten

hoses. She also observed that hose samples tested for tensile strength frequently failed the

UL standard of 400 pounds, yet the non-complying product was cleared for shipment any

way. At that time, Ms. Howell met with Flex-Tech’s president, Jeff Mack, and informed him

of this information.

16).   On January 9, 2020, Ms. Howell was present in the plant when UL engineer Mumaw

made a visit. Mr. Mumaw overheard an announcement on the plant’s public address system

that led him to suspect that Flex-Tech had deceived him into believing that every hose was

routinely tested.   Mr. Mumaw asked Ms. Howell “what is going on?”          Previously, general

manager Allman had instructed Ms. Howell to refrain from revealing to Mr. Mumaw the fact

that less than 1 percent of hoses were tested. Ms. Howell responded to Mr. Mumaw’s inquiry

truthfully. She told him on that production was testing less than 1 % of the hoses.

17)     On January 30, 2020, Ms. Howell reported the January 9th incident to Flexco’s

president Jeff Mack and CEO Allen Haire in a letter that stated in relevant part:




                                                  4
   USDC IN/ND case 3:21-cv-00244-DRL-MGG document 1 filed 04/09/21 page 5 of 7
      As you know, I am the Quality Manager at the Goshen, Indiana facility. Flex-Tech is probably
      one of the largest domestic manufacturers of thermoplastic LP gas hose and tubing. Our
      product is used in a variety of consumer products, including boats and recreational vehicles.
      As you know, we market our product under certification by Underwriter’s Laboratories. To
      receive UL certification, Flex-Tech is required to comply with certain quality control standards.
      For obvious reasons, these standards include testing the product. A hose that leaks gas inside
      a boat or recreational vehicle poses a significant risk of bodily injury or death to the occupants.

      Approximately early 2018, I met with Mr. Mack in my office to discuss my concerns about two
      aspects of quality control:

      First, I informed him that the plant was hydrostatic testing less than 1% of the hose assemblies.
      We produce approximately 6,000 assemblies per week. Each assembly has multiple hoses,
      some as many as 10. The UL standard requires that every hose be tested for leaks. This short
      fall has never been corrected to my knowledge.

      Second, I informed him that samples tested for tensile strength were frequently failing the 400
      pound UL standard but the product was cleared for shipment anyway. An effort was made to
      correct this deficiency. Recently, new crimping equipment was installed in the plant.

      This means that Flex-Tech has introduced into the marketplace over a period of almost two
      years, tens of thousands of hoses bearing a UL certification label that is misleading. Those
      hoses did not deserve the UL label that they received. The consumers who purchased those
      hoses in reliance upon that false label deserve to know the truth before some tragedy happens.

      I don’t want someone’s injury or death on my conscience, do you?

      On January 9, 2020, I had a meeting with James Mumaw from Underwriter’s Laboratories.
      While Mr. Mumaw was in the plant, he overheard a PA announcement that led him to suspect
      that our production department had deceived him about testing. He asked me directly what
      was going on. I told him the truth. I told him that production was testing less than 1% of the
      hoses.

18). Flex-Tech intentionally discharged Ms. Howell on May 17, 2020 in retaliation for

providing information to the company about its unsafe practices that she reasonably believed

to be a violation of the Acts and her refusal to participate, condone or assist in tasks that she

likewise reasonably believed to be in violation of the Acts.

19). Ms. Howell served her whistleblower complaint upon the Secretary of Labor on or about

August 5, 2020, a date more than 210 days ago. The Secretary of Labor has not issued a final

decision on her complaint. Pursuant to 15 USC §2087(b)(4) and 49 USC §30171(b)(2)(E),

Ms. Howell is authorized to initiate this action.




                                                      5
  USDC IN/ND case 3:21-cv-00244-DRL-MGG document 1 filed 04/09/21 page 6 of 7
20). As a direct and proximate result of Flex-Tech’s unlawful retaliation, Ms. Howell has

suffered a loss of income and fringe benefits as well as mental and emotional distress,

humiliation, and anxiety.

21). Ms. Howell has retained the undersigned lawyer to prosecute this claim.

WHEREFORE, Plaintiff respectfully prays for a judgment against the Defendant and an

award of the following statutory relief:

             a). Reinstatement to the same job position with the same seniority status;

             b). Back pay with interest;

             c). Special damages;

             d). Compensatory damages;

             e). Rreasonable attorney’s fee.

                                               Jury Demand

             Plaintiff respectfully demands trial by jury.

                    Respectfully submitted:




                    __________________________
                    Patrick F. O’Leary (#10274-20)
                    Winsor Office Park
                    3000 Windsor Court, Suite A
                    Elkhart, Indiana 46514
                    574-264-6262

                    Attorney for Plaintiff




                                                   6
USDC IN/ND case 3:21-cv-00244-DRL-MGG document 1 filed 04/09/21 page 7 of 7




                                       7
